

Exhibit 10.17
    


Electronic Arts Inc.
209 Redwood Shores Parkway
Redwood City, CA 94065


March 22, 2013




John S. Riccitiello


Re:
Separation Agreement



Dear John:


This letter confirms the agreement (this “Agreement”) between you and Electronic
Arts Inc. (the “Company”) concerning the terms of your separation and offers you
the separation compensation we discussed in exchange for a release of claims.
1.Separation Date: Friday, March 29, 2013 will be your last day of employment
with the Company (the “Separation Date”). You hereby resign, effective as of the
close of business on that date, your positions as an officer and a director of
the Company, as an officer and a director of each subsidiary of the Company
where you serve as such, and as a trustee or fiduciary of each Company benefit
plan where you serve as such.
2.Acknowledgment of Payment of Wages: By your signature below, you acknowledge
that on the Separation Date, the Company will provide you with a final paycheck
for all wages, salary, reimbursable expenses, accrued vacation and any similar
payments due you from the Company as of the Separation Date. You will also
remain eligible to receive any payments to which you may be entitled pursuant to
the Company's Deferred Compensation Plan, as amended, and/or the Company's
401(k) plan, pursuant to the terms of such plans. By signing below, you
acknowledge that the Company does not owe you any other amounts except as
expressly set forth herein.
3.Separation Compensation: In exchange for your agreement to the waiver of
claims set forth in paragraph 8 below and compliance with all of the terms of
this Agreement, including but not limited to paragraphs 4, 5, 6, 7, 8, 9 and 11,
the Company agrees to:
(a)pay you two hundred percent (200%) of your current base salary, less
applicable state and federal payroll deductions, in equal installments for a
period of twenty‑four (24) months after the Separation Date in accordance with
the Company's standard payroll practices, commencing within fourteen (14) days
following the Effective Date (as defined in paragraph 19 below);
(b)pay you a lump-sum payment of $28,839.60, which may be used for continued
health benefits for you and your dependents under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, with such lump sum payment
payable within ten (10) days following the Effective Date; and



--------------------------------------------------------------------------------




(c)with respect to your outstanding equity grants:
(i)continue the vesting of all time‑based stock options previously granted to
you by the Company until November 30, 2013 as if you remained employed by the
Company through such date (each of your stock options and the vesting thereof
provided by this subparagraph (i) are set forth on Exhibit A hereto). On or
after the Effective Date, each of your vested stock options, including such
options that vest pursuant to this subparagraph (c), may be exercised at any
time until the later of (A) February 28, 2014 or (B) the date provided in the
applicable stock option agreement, but in no event later than ten (10) years
following the date on which each such stock option was granted; to the extent
that a stock option is intended to qualify as an incentive stock option pursuant
to Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) it
will cease to do so to the extent required by law; and
(ii)all time‑based restricted stock units (“RSU”) that would vest in accordance
with their terms on or before June 19, 2014 had you remained employed by the
Company will continue to vest as though you remained employed by the Company
through such date (each of your time‑based RSUs and the vesting thereof provided
by this subparagraph (ii) are set forth on Exhibit A hereto). All
performance‑based RSUs that are based on the Company's Total Shareholder Return
(“TSR”) relative to the performance of each of the companies in the NASDAQ‑100
Index (or other performance criteria) at the end of applicable performance
periods that end on or before June 19, 2014 as set forth in the relevant RSU
grant agreements will vest as of the applicable vesting dates set forth in the
relevant RSU grant agreements, solely to the extent that the performance periods
end on or before June 19, 2014 and the applicable TSR performance metrics for
such RSUs for such performance periods are satisfied (each of your
performance‑based RSUs and the potential vesting thereof provided by this
subparagraph (ii) are set forth on Exhibit A hereto). Such RSUs will be settled
within thirty (30) days following the date upon which the above requirements are
satisfied date. Any such performance‑based RSUs for which the applicable TSR
performance metrics are not satisfied shall be forfeited to the Company. The
Company will not exercise any power of negative discretion under any RSU
agreement to reduce the number of RSUs that otherwise would vest in accordance
with the preceding except to the extent that it exercises its power of negative
discretion with respect to all executive officers with performance-based RSUs
with substantially similar performance metrics.
The remaining unvested time‑based and remaining performance‑based equity grants
will expire on the Separation Date and any such unvested equity grants will
cease vesting and be immediately forfeited to the Company. You will remain bound
by the Company's 2000 Equity Incentive Plan and the applicable equity agreements
evidencing your equity awards, except to the extent that they are modified by
this Agreement. The stock option exercise methods provided pursuant to your
stock options agreements and the Company's 2000 Equity Incentive Plan prior to
this Agreement will continue to be available to you to the extent permitted by
the terms thereof.
By signing below, you acknowledge that you are receiving the separation
compensation outlined in this paragraph 3 in consideration for waiving your
rights to claims referred to in this Agreement and that you would not otherwise
be entitled to the separation compensation. You also acknowledge that if you
violate any of the terms of this Agreement, any future payments under paragraph
3 of this Agreement will terminate, any then‑unvested stock options and

2

--------------------------------------------------------------------------------




restricted stock units will terminate and any extended exercisability of stock
options will terminate.
4.Return of Company Property: You hereby warrant to the Company that you have
returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control. Notwithstanding the
preceding, you may retain your Company‑issued cell phone and personal computers
so long you provide the phone and computers for inspection by the Company's IT
department. The department will remove from the devices any Company confidential
and proprietary information and return the devices to you as promptly as
possible on the Separation Date. The Company and you will cooperate to have your
cell phone number transferred to your personal account.
5.Confidential Information / Non‑Solicitation of Employees: You hereby
acknowledge that you are and will continue to be bound by, and will perform all
of your obligations under, the attached New Hire/Proprietary Information
Agreement dated February 21, 2007 and any other confidentiality agreements
between you and the Company. By signing below, and without limiting the
foregoing, you expressly acknowledge and confirm your obligations under section
4 of the New Hire/Proprietary Information Agreement and your fiduciary duties as
an officer and director of the Company as they relate to confidentiality to the
extent that they continue in application following the Separation Date. You
further confirm that you have delivered or will promptly deliver, but in no
event later than the fifth (5th) day following the Separation Date, to the
Company all documents and data of any nature containing or pertaining to
Confidential Information (as defined in the foregoing agreement(s)) and that you
have not taken with you any such documents or data or any reproduction thereof.
Failure to comply with the provisions of this paragraph shall be a material
breach of this Agreement.
6.Nondisparagement: You agree that during the two (2) year period immediately
following the Separation Date, you will not disparage the Company or its
products, services, directors, officers, employees, successors or assigns in any
written or oral statement. The Company agrees that during the two (2) year
period immediately following the Separation Date, its executive officers, each
member of the Company's Board of Directors and any official public statement by
the Company will not disparage you, your character, or your performance or
reputation in any written or oral statement. Nothing in this paragraph shall
prohibit either party from providing truthful information in response to a
subpoena or other legal process. Failure to comply with the provisions of this
paragraph shall be a material breach of this Agreement. Nothing in this
paragraph is intended to constitute a violation of California Business and
Professions Code section 16600.
7.Consulting Services: In addition to the other conditions set forth in this
Agreement, your receipt of the separation compensation outlined in paragraph 3
is also conditioned upon you providing up to eighteen (18) hours per month of
consulting services at a rate of $500 per hour to the Company as may be
reasonably requested by the Chairman of the Board of Directors or the Company's
Chief Executive Officer for the period commencing on the Separation Date and
ending December 31, 2013 (the “Consulting Period”) and complying with the
requirements of the final sentence of this paragraph 7. The Company and you
agree that any services to be provided by you under the preceding sentence will
be provided in or near Redwood City, California, and at mutually agreeable times
that are conducive to your engaging in other full-time employment following the
Separation Date (subject to the following sentence).

3

--------------------------------------------------------------------------------




During the Consulting Period, you agree that you will not, as an employee,
agent, consultant, advisor, independent contractor, general partner, officer,
director, stockholder, investor, lender or guarantor of any corporation,
partnership or other entity, or in any other capacity directly or indirectly
participate or engage in, or render any services to any business engaged in, the
design, development, manufacture, operation, production, marketing, sale or
servicing of any product, or the provision of any service, that competes with
the business of the Company (hereafter referred to as the “Business”) for or on
behalf of companies to be mutually agreed (the “Identified Companies”).
Notwithstanding the foregoing, you may (i) own, directly or indirectly, solely
as an investment, up to one percent (1%) of any class of “publicly traded
securities” of the Identified Companies or (ii) own a passive equity interest
not to exceed five percent (5%) in a private debt or equity investment fund that
holds investments in any such entity but in which you do not have the ability to
control or exercise any managerial influence. For the avoidance of doubt,
nothing in this Agreement prohibits you from owning any other investment in any
other entity.
Further notwithstanding the foregoing, you agree that the extended vesting of
your stock options and RSUs and the extended exercisability of your stock
options set forth in paragraph 3(c) above control the vesting and exercisability
of such equity awards and your consulting services during the Consulting Period
do not modify or further extend such vesting or exercisability terms.
8.Release of Claims: The payments and promises set forth in this Agreement are
in full satisfaction of all accrued salary, vacation pay, bonus pay, profit
sharing, stock options, equity, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company. In
consideration for the payments and other promises and undertakings contained in
this Agreement to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby release, acquit and forever
discharge the Company, its parents and subsidiaries, and its and their
respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates (collectively, the
“Releasees”), of and from any and all claims, liabilities, demands, charges,
causes of action, costs, expenses, attorney's fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, which you
assert or could assert against the Company at common law or under any statute,
rule, regulation, order or law, whether federal, state or local, on any ground
whatsoever, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the date you sign this Agreement,
including but not limited to: all such claims and demands directly or indirectly
arising out of or in any way connected with your employment with the Company or
the termination of that employment; claims or demands related to salary,
bonuses, commissions, vacation or other time off pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; any and all
causes of action, including but not limited to actions for breach of contract,
express or implied, breach of the covenant of good faith and fair dealing,
express or implied, wrongful termination in violation of public policy, all
other claims for wrongful termination and constructive discharge, and all other
tort claims, including, but not limited to, intentional or negligent infliction
of emotional distress, invasion of privacy, negligence, negligent investigation,
negligent hiring, supervision or retention, assault and battery, false
imprisonment, defamation, intentional or negligent misrepresentation, fraud, and
any and all claims arising under any federal, state or local law or statute,
including, but not limited to, the

4

--------------------------------------------------------------------------------




California Fair Employment and Housing Act; Business and Professions Code 17200;
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Fair Labor Standards Act; the Employee Retirement and Income Security Act; the
Americans with Disabilities Act, 42 U.S.C. § 1981; the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Older Workers Benefit
Protection Act; the Family and Medical Leave Act; the California Family Rights
Act; the California Labor Code; the California Civil Code; the California
Constitution; and any and all other laws and regulations relating to employment
termination, employment discrimination, harassment or retaliation, claims for
wages, hours, benefits, compensation, and any and all claims for attorneys' fees
and costs, to the fullest extent permitted by law and by the respective
governmental enforcement agencies for the above‑listed laws. To the fullest
extent permitted by law, at no time subsequent to the execution of this
Agreement will you pursue, or cause or knowingly permit the prosecution, in any
state, federal or foreign court, or before any local, state, federal or foreign
administrative agency, or any other tribunal, of any charge, claim or action of
any kind, nature and character whatsoever, known or unknown, which you may now
have, have ever had, or may in the future have against Releasees, which is based
in whole or in part on any matter released by this Agreement.
This Agreement does not waive rights or claims under federal or state law that
you cannot, as a matter of law, waive by private agreement, such as a right of
indemnification under Labor Code Section 2802, or as otherwise set forth in this
paragraph 8, or your rights to indemnification under the Company's Bylaws or
Certificate of Incorporation. This Agreement also does not waive (i) rights or
claims that you have under Indemnity Agreement with the Company as described in
paragraph 14, (ii) the payments and benefits described in this Agreement or
(iii) benefits that you have accrued, and to which you have become vested or
entitled, under the terms of the Company's employee benefit plans in which you
were participating as of the date of this Agreement. For the avoidance of doubt,
the foregoing clause (iii) is not intended to create any new rights or
entitlements. Additionally, nothing in this Agreement precludes you from filing
a charge or complaint with or participating in any investigation or proceeding
before the Equal Employment Opportunity Commission. However, while you may file
a charge and participate in any proceeding conducted by the Equal Opportunity
Commission, by signing this Agreement, you waive your right to bring a lawsuit
against the Company and waive your right to any individual monetary recovery in
any action or lawsuit initiated by the Equal Employment Opportunity Commission.
9.Release of Unknown Claims: You and the Company acknowledge that you have read
and understand Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” You hereby knowingly, intentionally, and expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to your release of any unknown
or unsuspected claims you may have against the Company or the Releasees.
10.Legal and Equitable Remedies: You agree that both you and the Releasees have
the right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights or remedies either you or the Releasees may have at law or in equity for
breach of this Agreement.

5

--------------------------------------------------------------------------------




11.Confidentiality: You and the Company understand and agree that this Agreement
will need to be filed with the Securities and Exchange Commission and that its
confidentiality cannot be protected. Until the Agreement is publicly filed or
described by the Company, the contents, terms and conditions of this Agreement
must be kept confidential by you and may not be disclosed except to your spouse,
accountant, or attorneys or pursuant to subpoena or court order and except to
the extent disclosed by the Company publicly pursuant to applicable laws and
regulations. You and the Company (on behalf of itself, its executive officers
and directors) agree that if any such party is asked for information concerning
this Agreement, that party will state only that you and the Company reached an
amicable resolution of any disagreements concerning your separation from the
Company and direct them to review the Company's public filings related thereto.
Any breach of this confidentiality provision shall be deemed a material breach
of this Agreement.
12.No Admission of Liability: This Agreement is not and shall not be construed
or contended by the parties to be an admission or evidence of any wrongdoing or
liability on the part of the parties, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or Federal provisions of similar effect.
13.Cooperation: You agree to make yourself reasonably available to the Company
for interview, deposition, and/or as a witness at trial, and/or, at the election
of the Company, to provide a sworn statement, for any legal matters or disputes
involving the Company about which you may have knowledge of any relevant facts,
provided that you will need to make yourself available only at mutually
agreeable times, you will be compensated by the Company at a rate of $500 per
hour for such services, and you will be reimbursed for any expenses incurred in
accordance with the Company's standard policies for executive officers.
Importantly, nothing in this Agreement shall be construed in any way to limit or
otherwise influence the scope or nature of your testimony in such proceedings or
to discourage you in any way from providing testimony that is honest and
truthful.
14.Indemnification: The Company shall continue to indemnify you and maintain
D & O coverage in accordance with your Indemnity Agreement with the Company (the
“Indemnity Agreement”) and as may be required by its certificate of
incorporation or bylaws.
15.Entire Agreement: Except as set forth in paragraph 14, this Agreement
constitutes the entire Agreement between you and the Company with respect to the
subject matter hereof and supersedes all prior negotiations and agreements,
including, but not limited to, the Company's Key Employee Continuity Plan and
any agreements thereunder, the Company's Severance Plan and any agreements
thereunder, in each case whether written or oral, relating to such subject
matter other than your Indemnification Agreement with the Company, the New
Hire/Proprietary Information Agreement and confidentiality agreement(s) referred
to in paragraph 5 above and the equity award agreements referred to in paragraph
3, where such equity awards are modified only to the extent necessary to give
effect to the terms of this Agreement. You acknowledge that neither the Company
nor its agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, that is not contained in
this Agreement for the purpose of inducing you to execute the

6

--------------------------------------------------------------------------------




Agreement, and you acknowledge that you have executed this Agreement in reliance
only upon such promises, representations and warranties as are contained herein.
16.Modification: It is expressly agreed that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, executed by authorized
representatives of each of the parties to this Agreement.
17.Section 409A: To the extent applicable, this Agreement is intended to comply
with Section 409A of the Internal Revenue Code, and it shall be interpreted in a
manner that complies with such section to the fullest extent possible. To the
extent (a) any payments or benefits to which you become entitled under this
Agreement, or under any other agreement or Company plan, in connection with your
termination of employment with the Company constitute deferred compensation
subject to Section 409A and (b) you are deemed at the time of such termination
of employment to be a “specified employee” under Section 409A, then such
payments shall not be made or commence until the earliest of (i) the expiration
of the six (6)‑month period measured from the date of your “separation from
service” (as such term is at the time defined in Treasury Regulations under
Section 409A) from the Company; or (ii) the date of your death following such
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you, including
(without limitation) the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(b) in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest). Any termination of your
employment is intended to constitute a “separation from service” and will be
determined consistent with the rules relating to a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A‑1. It is intended
that each installment of the payments provided hereunder constitute a separate
“payment” for purposes of Treasury Regulation Section 1.409A‑2(b)(2)(i). The
Company and you agree that the Company shall, with your written consent, have
the power to adjust the timing or other details relating to the payments
described in this Agreement if the Company determines that such adjustments are
necessary in order to comply with or become exempt from the requirements of
Section 409A, provided that no such adjustment will result in any material
diminution of any economic benefit to be provided to you under this Agreement.
Except as specifically permitted by Section 409A, the benefits and
reimbursements provided to you under this Agreement during any calendar year
shall not affect the benefits and reimbursements to be provided to you under the
relevant section of this Agreement in any other calendar year, and the right to
such benefits, perquisites and reimbursements cannot be liquidated or exchanged
for any other benefit and shall be provided in accordance with Treas. Reg.
Section 1.409A‑3(i)(1)(iv) or any successor thereto. Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred.
18.Withholding: Any payment made to you under this Agreement will be less all
deductions and withholding for federal, state and local taxes as required by
law.

7

--------------------------------------------------------------------------------




19.Review of Separation Agreement: You understand that pursuant to the Age
Discrimination in Employment Act (“ADEA”) and the Older Workers' Benefit
Protection Act (“OWBPA”) you may take up to twenty‑one (21) days to consider
this Agreement and, by signing below, affirm that you were advised to consult
with an attorney prior to signing this Agreement. You also understand you may
revoke this Agreement within seven (7) days of signing this document. This
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement has been executed
by you (the “Effective Date”).
20.Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
21.Attorney Fees: The Company will pay up to $20,000 for your reasonable
attorney fees and costs in connection with the negotiation of this Agreement.
22.Voluntary Execution of Agreement: You acknowledge and agree that you are
executing this Agreement, including its incorporated release, voluntarily and
without any undue duress or undue influence on the part of, or on behalf of, the
Company, with the full intent of releasing all claims. You acknowledge that:
(a) you have read this Agreement; (b) you have been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of
your own choice, or you have voluntarily declined to seek such counsel; (c) you
understand the terms and consequences of this Agreement and of the releases it
contains and (d) you are fully aware of the legal and binding effect of this
Agreement.
[signature page follows]





8

--------------------------------------------------------------------------------








Upon acceptance of this Agreement, within the timeframe specified above, please
sign below and return the executed original to me. Upon your signature below,
this will become our binding agreement with respect to your separation from the
Company and its terms merging and superseding in their entirety all other or
prior agreements and communications, whether written or oral, by you and the
Company as to the specific subjects of this Separation Agreement.
Sincerely,
Electronic Arts Inc.
By: /s/ Lawrence F. Probst III
Lawrence F. Probst III
Chairman


                                
                                


I UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY
MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM SIGNING THIS
AGREEMENT AND ITS INCORPORATED RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN
EXCHANGE FOR THE SEVERANCE BENEFITS DESCRIBED ABOVE:


Signature: /s/ John S. Riccitiello         Date:     March 25, 2013     
John S. Riccitiello







--------------------------------------------------------------------------------






Exhibit A
Equity Award Schedule
Outstanding Stock Options
Date of Grant
Number of Shares Originally Granted
Exercise Price
Vesting Schedule
Number of Additional Option Shares that will vest between the Separation Date
and November 30, 2013
Number of unvested Option Shares that will terminate and forfeit as of November
30, 2013
9/16/09
139,000
$18.85
24% after 12 months and 2% monthly thereafter
22,240
0





Time‑Based Restricted Stock Units
Date of Grant
Number of RSUs Originally Granted
Vesting Schedule
Number of RSUs that will vest between the Separation Date and June 19, 2014
Number of unvested RSUs that will terminate and forfeit between the Separation
Date and June 19, 2014
5/18/10
200,000
One-third (1/3) of the RSUs vest on each of the first, second and third
anniversaries of the date of grant.
66,667
0
6/16/11
125,000
One-third (1/3) of the RSUs vest eleven (11) months from the date of grant,
one-third (1/3) twenty-three (23) months from date of grant and one-third (1/3)
thirty-five (35) months from date of grant.
83,333
0
6/18/12
125,000
One-third (1/3) of the RSUs vest eleven (11) months from the date of grant,
one-third (1/3) twenty-three (23) months from date of grant and one-third (1/3)
thirty-five (35) months from date of grant.
83,333
41,667






--------------------------------------------------------------------------------




Date of Grant
Number of RSUs Originally Granted
Vesting Schedule
Number of RSUs that will vest between the Separation Date and June 19, 2014
Number of unvested RSUs that will terminate and forfeit between the Separation
Date and June 19, 2014
6/18/12
125,000
One-third (1/3) of the RSUs vest eleven (11) months from the date of grant,
one-third (1/3) twenty-three (23) months from date of grant and one-third (1/3)
thirty-five (35) months from date of grant.
83,333
41,667








































A-2

--------------------------------------------------------------------------------




TSR Performance‑Based Restricted Stock Units
Date of Grant
Number of RSUs Originally Granted
Vesting Schedule
Number of RSUs that will vest between the Separation Date and June 19, 2014
solely to the extent the applicable TSR performance metrics are met for the
applicable performance periods ending on or before June 19, 2014
Number of unvested RSUs that will terminate and forfeit between the Separation
Date and June 19, 2014
6/16/11
250,000
Vests based on TSR relative to the performance of companies in the NASDAQ-100
Index over 1, 2 and 3 years
Metrics hit at Target: 83,333
Metrics hit at Maximum: 166,667
*These numbers are estimates provided for example only; exact numbers cannot be
calculated until the end of the applicable performance periods.
Two remaining performance periods will conclude prior to June 19, 2014. Unearned
shares, if any, will cancel following the completion of each applicable
performance period.
6/18/12
250,000
Vests based on TSR relative to the performance of companies in the NASDAQ-100
Index over 1, 2 and 3 years
Metrics hit at Target: 83,333
Metrics hit at Maximum: 166,667
*These numbers are estimates provided for example only; exact numbers cannot be
calculated until the end of the applicable performance periods.
83,333
Two performance periods will conclude prior to June 19, 2014. Unearned shares,
if any, will cancel following the completion of each applicable performance
period.
10/16/12
600,000
Vests based on TSR relative to the performance of companies in the NASDAQ-100
Index over 3 years
0; Performance period will not conclude prior to June 19, 2014
600,000



    

A-3

--------------------------------------------------------------------------------




Non-GAAP Net Income Performance‑Based Restricted Stock Units
Date of Grant
Number of RSUs Originally Granted
Vesting Schedule
Target Number of RSUs that will vest between the Separation Date and June 19,
2014 solely to the extent the applicable net income performance metrics are met
for the applicable performance periods ending on or before June 19, 2014
Number of unvested RSUs that will terminate and forfeit between the Separation
Date and June 19, 2014
5/16/08
200,000
Vests based on trailing average four-quarter non-GAAP net income
0; The Company and Mr. Riccitiello acknowledge that the performance metrics will
not be achieved and no RSUs will be earned
200,000 shares will have terminated and forfeited as of June 30, 2013, the end
of the performance period




A-4